DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 10 February 2021, of application filed, with the above serial number, on 03 November 2017 in which claims 1, 3-5, 8, 10, 15 have been amended. Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8, 15 recites the limitation "the connector code set" in line 21.  There is insufficient antecedent basis for this limitation in the claim. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al (hereinafter “Nucci”, 2013/0326471) in view of Ben-Shaul et al (hereinafter “Ben”, 2017/036606).
As per Claim 1, Nucci discloses an information handling system operating a cloud infrastructure management system comprising: 
a cloud storage module including one or more storage nodes for providing adjustable storage resources for meeting cloud infrastructure requirements for storage of electronic data records (at least Fig. 1; par. 19, 23, 25, 44; service provider system/server 80 is specially-configured in accordance with the present disclosure to store pre-defined datasets in its memory; components of the information handling system may include one or more storage devices, is modular and can be added to and customized; storage of data in connected database); 
a processor executing code instructions to perform a first exchange of electronic data records from an on-site customer data center to the cloud storage module according to a specific integration process generated from a customized visual model with a plurality of visual modeling elements selected from a menu of visual modeling elements (at least paragraph 17, 29; Fig. 1, 3; web-based graphical interface is used to visually model an integration process, such as a business process, via a flowcharting process; Connector codeset is associated with a visual connector element that abstracts away the technical details of how this communication occurs; par. 45: The application, whether executed at the user device 20 or business process system 30, is then operable to exchange data between the business process system 30 and a trading partner's system 60);

identify a first cloud infrastructure requirement for the cloud storage module with the first exchange (at least paragraph 48; the integration process has been modeled to meet the requirements of the enterprise; par. 24: application template includes references to specific pre-built software code stored on the service provider system 80, and references to how the pre-built code should be configured for execution within an enterprise's computing network),
update the connector code set to identify the [parameters] in the cloud storage module for the electronic data records pursuant to the first exchange (at least paragraph 53-54; the customized application may be configured to be "self-updating." More specifically, the dynamic runtime engine application is configured to check for components it requires to automate the modeled business process, and to automatically initiate download of any updated component on the server newer than a corresponding component resident at the enterprise network, thus updating the application; paragraphs 28, 55; Each Connector codeset is specially configured to provide connectivity to specific…databases; proprietary Application Programming Interface (API) utilized by that application and/or system; customized software application initially established and can be used/replicated again); and
a network interface device transmitting a connector code set and a runtime engine for execution of the first exchange at a remote location (at least paragraph 17; 23, data includes a pre-defined container installation program, 
Nucci fails to disclose an elastic file system describing a cloud storage node configuration, the first cloud infrastructure requirement to meet an estimated volume of the electronic data records to be migrated and where the first cloud infrastructure requirement is estimated based on electronic data record volume in a previous integration conducted with the specific integration process, determining an optimal cloud infrastructure configuration to adapt the cloud storage module to meet the first cloud infrastructure requirement and to define one or more optimal storage locations that comprise the cloud storage module, and such updated [parameters] including optimal one or more storage locations.
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Ben. Ben discloses, in an analogous art, determining a preferable cloud host for cloud bursting, wherein a number of factors are considered when determining a cloud host, including potential size requirements for migration, such cloud system using elastic storage and cloud burst (at least Ben paragraph 273-278, 90, 262-268). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Ben’s cloud host determination 
As per Claims 5, 12, 19. Nucci discloses wherein the optimal cloud infrastructure configuration describes a number of a plurality of private cloud storage nodes with storage capabilities of each of the plurality of private cloud storage nodes and processing capabilities of each of the plurality of private cloud storage nodes that comprise the cloud storage module to meet the first cloud infrastructure requirement (at least Nucci paragraph 49: configure the generic elements with enterprise/process-specific parameters, attributes, settings, etc; Ben paragraph 273-278, 90, 262-268).
As per Claim 6. The information handling system of claim 1, wherein the first cloud infrastructure requirement for the cloud storage module to meet an estimated volume of the electronic data records to be migrated is further determined based on a number or type of visual modeling elements included within the specific integration process to achieve the first exchange (at least Nucci paragraph 18; The required code includes a generic application template, selected predefined code sets that are selected as a function of the user's needs as defined by the modeled process, and a data code set that includes input provided by the user for customizing the stock components for a specific integration process. Additional components may be retrieved as required. As changes are made to this model, via the website, or to the code that executes the model, the executable software application will automatically check for and apply these changes as needed without requiring human intervention).


As per Claims 8 and 15. The claims recite additional limitation over claim 1 that the first cloud infrastructure requirement is estimated based on a number or type of visual modeling elements included within the specific integration process (at least Nucci paragraph 18; The required code includes a generic application template, selected predefined code sets that are selected as a function of the user's needs as defined by the modeled process, and a data code set that includes input provided by the user for customizing the stock components for a specific integration process. Additional components may be retrieved as required. As changes are made to this model, via the website, or to the code that executes the model, the executable software application will automatically check for and apply these changes as needed without requiring human intervention; Ben par. 274-283; ie. compatibility between source and target including features, capacity, count and performance).
As per Claim 13. The method of claim 8, wherein the first cloud infrastructure requirement is further determined based on a number branch elements or a number of sub process elements included within the specific integration process to achieve the first .

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci in view of Ben, further in view of Hockett et al (hereinafter “Hockett”, 2018/0287864).
Nucci and Ben fail to explicitly disclose wherein the first cloud infrastructure requirement is determined based on a crowd-sourced metric describing a volume of data records exchanged pursuant to previous third party executions of the specific integration processes generated from third party visual models having a number, type, and arrangement of visual elements similar to the customized visual model. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Hockett. Hockett discloses, in an analogous art, an information handling system determining an optimal cloud setup and usage by comparing given cloud specific criteria against verified real-world performance data of existing cloud environments, wherein .

Claims 3-4, 10-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci and Ben, further in view of Agarwala et al (hereinafter “Agarwala”, 2015/0256432).
As per Claim 3, 10. Nucci and Ben disclose further comprising: the processor performing a second exchange of electronic data records between the on-site customer data center and the cloud storage module (at least Nucci paragraph 25, Fig. 1; the dynamic runtime engine program and the application template may be used by different enterprises/customers of the service provider; par. 16: After the generic application is installed, it is then configured and customized for a specific trading partner. The customized application can be executed to exchange data between the specific trading partner and the enterprise; exchange w/ trading partners 60, 70); 

Nucci and Ben fail to disclose the processor determining an optimal cloud infrastructure reconfiguration to adapt the cloud storage module to meet the first cloud infrastructure requirement and the second cloud infrastructure requirement and defining one or more second optimal storage locations that further comprise the cloud storage module. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Agarwala. Agarwala discloses, in an analogous art, managing and optimizing available resources utilized in a networked computing environment (e.g., a cloud computing environment), and in response to an over-utilized storage pool and/or an under-utilized storage pool, the plurality of resources are dynamically reconfigured (at least Agarwala paragraph 31, 41; abstract). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Agarwala cloud reconfiguring with Nucci and Ben as Agarwala discloses such reconfiguration being well known in any 
As per Claim 4, 11. Nucci, Ben and Agarwala disclose further comprising:
the processor updating the connector code set to identify the one or more second optimal storage locations for the second exchange of electronic storage records (at least Nucci paragraph 53-54; the customized application may be configured to be "self-updating." More specifically, the dynamic runtime engine application is configured to check for components it requires to automate the modeled business process, and to automatically initiate download of any updated component on the server newer than a corresponding component resident at the enterprise network, thus updating the application; Agarwala paragraph 31, 41).
As per Claim 17. Nucci and Ben fail to disclose the cloud storage module adapted to select one or more optimal storage node locations to comprise the cloud storage module from available private cloud storage node locations, public cloud storage locations, or hybrid cloud storage locations to meet the first cloud infrastructure requirement estimated volume of electronic data records, where selection is made based on determination of the type of electronic data records to be migrated in the first exchange. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Agarwala. Agarwala discloses, in an analogous art, deploying cloud infrastructures to private, community, public, and hybrid clouds (at least .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci and Ben, further in view of Marrelli et al (hereinafter “Marrelli”, 2015/0134589).
Nucci and Ben disclose wherein the estimated level of processing requirements at the one or more storage node locations selected for storage resources of the cloud storage module is based on determination between whether the migration of electronic data records in the first exchange is a continuous real-time migration (at least Ben paragraph 131-132, 331; real-time migrated). 
Nucci and Ben fail to explicitly disclose a burst extract, transform, load (ETL) migration. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Marrelli (at least paragraph 1, 49-50). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Marrelli’s ETL migration with Nucci and Ben as ETL migration involves migrating data that needs to change formats on the target .

Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive.
Regarding the 112b Rejection of claims 1, 8, 15; Applicant’s amendment was to line 24 of exemplary claim 1, whereas ‘the connector code set’ makes a first appearance in line 21.
Applicant argues the 103 Rejection on p. 10-11 of the response. The first paragraph on p. 10 describes what Nucci does describe. The second paragraph discusses many aspects of claims 1, 8, 15 in view of the specification and concludes that Nucci does not describe one ‘aspect of the present application’. It is not clear which aspect and what claim language is specifically being argued that Nucci does not describe. 
The third paragraph, and part of the first paragraph, argues that Ben-Shaul does not disclose the cloud storage module having adjustable storage resources for migration to meet a requirement that the first exchange be a specific integration process custom modeled with visual elements. (Applicant also reiterates from the 8/24/20 remarks that Kandler does not address the adaptation, however Kandler is not a prior art reference relied on in the 11/10/20 Office Action Rejection. Thus, the argument does not apply.) Applicant argues Ben is a staged system that operates in real-time to adjust network components rather than the claimed cloud storage design based on modeled specific integration process via the customized visual model.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., being design based and not adjusting in real-time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While the features are not claimed, it is not clear there is any difference even if such features were claimed. Ben discloses determining a preferable cloud host for cloud bursting, wherein a number of factors are considered when determining a cloud host, including potential size requirements for migration, such cloud system using elastic storage and cloud burst (at least Ben paragraph 273-278, 90, 262-268). Ben discloses in par. 275 considering storage performance of a cloud host before migrating and in par. 278 determining if the cloud host has a potential to expand to the necessary size if there is a likelihood of migration and if the cloud hosts can handle a full migration project. Determining hosts storage capacity for satisfying requirements to handle a full migration project is not real time adjusting. Ben moreover teaches in reference to Fig. 17 via par. 246-247, a user requesting the migration and the system performing a compatibility check to ensure storage capacity needs which further reinforces that Ben is not limited to real-time adjusting. Further, while the claims use the terms ‘customized’ and ‘specific’, the claims do not recite such specifics and customization necessary to differentiate over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. Applicants are requested to consider the prior art references for relevant teachings when responding to this office action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY G TODD/           Primary Examiner, Art Unit 2457